Citation Nr: 0109489	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from November 1963 to 
September 1970.  He also had a period of inactive duty for 
training from September 23, 1989 to October 7, 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans' Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1. Service connection for heart disease was previously denied 
by the RO in a rating decision dated in December 1993.  
The appellant was notified of that decision in December 
1993 and there was no appeal filed within one year of that 
notification.

2. Evidence submitted by the appellant since the 1993 rating 
decision is so significant that it must be considered in 
order to fairly decide whether the appellant is entitled 
to service connection for heart disease.

3. The appellant suffered a myocardial infarction while on 
inactive duty for training on October 4, 1989.


CONCLUSIONS OF LAW

1. The December 1993 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, (1993); 38 C.F.R. 
§§ 3.104, 20.1103 (2000).

2. New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
heart disease, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The appellant is entitled to service connection for heart 
disease.  "Veterans Benefits and Health Care Improvement 
Act of 2000", § 301, 114 Stat. 1822, 1852-53 (2000) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for heart disease was 
denied by the RO in a rating decision dated in December 1993.  
That decision was not appealed and is final.  38 U.S.C. 
§ 7105 (West 1991), 38 C.F.R. § 3.104, 20.1103 (2000).  In 
its decision of December 1993, the RO discussed the evidence 
then of record, and concluded, in essence, that the appellant 
suffered a heart attack while on inactive duty for training 
but that he was not entitled to service connection for that 
condition because it was a disease rather than an injury and 
the law precluded awarding of service connection under those 
circumstances.

Evidence submitted in connection with the present appeal 
consists of: service medical records from December 1966 to 
September 1970; Florida National Guard medical records from 
October 4, 1989 to November 4, 1989; Treatment reports from 
Shands hospital dated October 4, 1989; A report of cardiac 
catheterization from Walter Reed Army Hospital dated October 
30, 1989; A medical board report from Fort Gordon, Georgia 
dated June 17, 1993; and testimony at a personal hearing 
dated May 3, 1999.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998)

Based on the above, the Board will reopen the claim for 
service connection for heart disease.  The appellant has 
testified that he suffered a heart attack while on a march on 
inactive duty for training.  Additionally, he testified that 
he was initially misdiagnosed and treatment was delayed.  He 
underwent treatment at several facilities including cardiac 
catheterization approximately one month after his heart 
attack.  The appellant has also offered a report of a medical 
board that concluded he suffered a heart attack while on 
inactive duty for training.  When taken as a whole, the Board 
finds that this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.

During the pendency of this appeal, the law has changed 
regarding service connection for a heart attack suffered 
while on inactive duty for training.  The Veterans Benefits 
and Health Care Improvement Act of 2000 has amended the law 
to provide for service connection for veterans who suffer a 
stroke or heart attack while on inactive duty for training. 
Veterans Benefits and Health Care Improvement Act of 2000, 
§ 301, 114 Stat. 1822, 1852-53 (2000). 
The United States Court of Appeals for Veterans Claims has 
held that, where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been conducted the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).
It is clear that the new law is more favorable to the veteran 
in this case.  The new law grants service connection for 
veterans who suffer a heart attack while on inactive duty for 
training.  The veteran clearly suffered a heart attack, and 
the report of the incident, as well as the veteran's 
testimony establish that it was while he was on inactive duty 
for training.

Therefore, the Board will grant the veteran's claim for 
service connection for heart disease.

ORDER

New and material evidence has been presented which warrants 
the reopening of the veteran's claim, and the claim is 
reopened.

Service connection for heart disease is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

